Citation Nr: 1032161	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, chin injury.  

2.  Entitlement to service connection for residuals, head injury.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia, 
which denied entitlement to service connection for left total 
knee replacement, chin injury, head injury, and low back 
condition.  

In a November 2008 decision the Board granted service connection 
for residuals, total left knee replacement (left knee 
disability), and remanded the Veteran's current claims for 
additional development.  A January 2009 rating decision 
effectuated the Board's November 2008 grant of service 
connection.  Because the Veteran has been granted the full 
benefit he sought, his claim of service connection for residuals, 
total left knee replacement (left knee disability), is no longer 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing in Washington, D.C., 
before the undersigned Acting Veteran's Law Judge in September 
2008.  A transcript of the hearing is of record.   

The issue of entitlement to service connection for a low back 
disability, to include as secondary to a service-connected left 
knee disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a 
finding that the Veteran currently has residuals, chin injury.  

2.  The preponderance of the competent evidence is against a 
finding that the Veteran currently has residuals, head injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, chin 
injury, have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for residuals, head 
injury, have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2006 and post-adjudication notice by letter 
dated in June 2008.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, and the relative duties of VA and the claimant to obtain 
evidence.

Additionally, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, provided the Veteran with an 
adequate VA examination regarding the nature and etiology of his 
claimed disabilities, and afforded him the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.




Analysis

The Veteran seeks service connection for residuals of a chin and 
head injury.  He testified at his September 2008 hearing that 
during service he fell into a grease pit and hit his chin and 
head.  He claims that he needed stitches for his chin and that he 
now has a scar on his chin.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record shows that the Veteran has no 
current diagnoses related to any residual of a chin and head 
injury, including a scar or headaches.  Furthermore, the 
Veteran's STRs do not show any treatment for, or complaints 
related to, the Veteran's chin or head.  His December 1969 
separation examination revealed that his head, face, neck, scalp, 
and skin were normal, and that the section noting identifying 
body marks, scars, and tattoos, was left blank.  In his January 
1968 entrance examination the Veteran reported that he did then 
have, or has had, frequent or severe headaches.  The Veteran 
reported during his December 1969 separation examination that he 
did then have, or has had, frequent or severe headaches.  

A thorough review of the Veteran's claim file does not show any 
post-service treatment for, or complaints of, any residual of a 
chin or head injury, including scars or headaches.  A VA 
examination was conducted in March 2009.  The Veteran reported a 
history of headaches and dizziness and that he has grown a beard 
to hide his scar.  Regarding the residuals of a head injury, the 
examiner noted that a physical examination was conducted.  The 
examiner noted that emergency room visits for headaches was years 
ago and has improved.  A diagnosis of remote history of chin 
injury with no significant residuals was given.  Regarding the 
claimed scar, following a physician examination, the examiner 
noted that he was unable to see a scar with the full growth of 
the beard and noted no induration.  No tenderness, and no loss of 
hair, which could have helped identify the scar.  The Veteran 
claims the scar is 2 centimeters long.  The Veteran was given a 
diagnosis of claimed scar, chin, from laceration, with no 
significant residuals.  The examiner noted that he could not 
identify the scar on this examination.  There is no evidence of 
other scar on head on careful palpitation of the entire scalp.  

Thus, the Veteran's testimony that he currently has a scar on his 
chin is not supported by the medical evidence of record.  A 
Veteran is competent to report symptoms capable of lay 
observation, such as a scar.  Charles v. Principi, 16 Vet. App. 
370 (2002) (finding a Veteran competent to testify to 
symptomatology capable of lay observation).  However, because the 
March 2009 VA examination found that the Veteran did not have a 
scar on his chin, and given that no other medical evidence of 
record indicates that the Veteran has been diagnosed with, or 
treated for, a scar, the Board finds that het Veteran's 
statements regarding his scar are not credible.  Likewise, the 
medical evidence of record does not show any treatment for, or 
diagnoses relating to, headaches, which the Veteran suggests 
could be related to his claimed head injury.  The March 2009 VA 
examiner did not diagnosis the Veteran with headaches when he 
evaluated the Veteran's claimed residuals of a head injury 
disability.  Thus, the Board finds that the Veteran's statements 
regarding his current headaches are also not credible.
Service connection cannot be ranted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinkski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, to the extent that the Veteran reports 
head, headache, or chin pain, a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The negative evidence in this case outweighs the positive.  The 
Veteran may genuinely believe that he has residuals of chin and 
head injuries, and that these disabilities are related to 
service.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis of his claimed disabilities 
and thus his views are of no probative value.  Moreover, even if 
his opinion is entitled to be accorded some probative value, it 
does not outweigh the medical evidence of record, including the 
March 2009 VA examination report, which does not show any current 
diagnosis of, or treatment for, residuals of a head or chin 
injury.  See Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection for residuals of 
chin and head injuries is not warranted.  Gilbert, 1 Vet App. at 
57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for residuals, chin injury, is 
denied.  

Entitlement to service connection for residuals, head injury, is 
denied.


REMAND

The Veteran seeks service connection for a low back disability, 
to include as secondary to his service-connected left knee 
disability.

Service connection may be granted for a disability which is 
proximately due to and the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a Veteran 
may be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The November 2008 Board remand instructed the VA examiner to 
determine whether any low back disability identified had its 
onset during, or is caused by, service.  The examiner was also 
asked to provide an opinion as to whether any identified low back 
disability is caused or aggravated by the Veteran's service-
connected left knee disability and comment on the private medical 
opinions of record.  A March 2009 VA examination report notes 
that it is less likely that the Veteran's multilevel degenerative 
disc disease (DDD) originated in active service and less likely 
that it was caused by his left knee condition.    

The Board notes that examiner did not address whether it is as 
likely as not that the Veteran's service connected left knee 
disability aggravates his low back disability.  Because the 
remand orders of the Board were not followed, a new VA 
examination is necessary to determine the etiology of the 
Veteran's claimed low back disability.  See Stegall v. West, 11 
Vet. App. 268 (1998) (noting that where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the etiology of his claimed low 
back disability.  The examiner should conduct 
a thorough examination and diagnose any and 
all low back disabilities.  The examiner is 
to provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
service connected left knee disability 
aggravates any diagnosed low back disability.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
discuss the September and October 2008 
private medical opinions of record.  A 
complete rationale should be provided for all 
opinions.

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


